tax exempt and government entities department of the treasury internal_revenue_service washington d c may tep ka ta u i l krerekekrkerekrererekrkek kkreekrereekrerererekre kerkeekerekeerekererer attn brkkrkkkekrekreekeeeeke legend employer m krkrkekekrkererererrerer state a mm rkrkkerrerekerkrekekrk group n employees me kk kekrkekrekkeekrererereke statute p statute q statute r statute s plan x - rerehrerrer er reerrer hss onan ik me fi ii i iir rii sii soit iir iii ii rii resolution n merirtrrterccrt rors s village k me rkkkrkkkererererereer settutsnersuentuees dear kkkekkkkekkkekerkerrekk this is in response to a ruling_request dated date under a cover letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted on your behalf the board_of trustees of employer m a governmental employer in state a established plan x pursuant to the statutory authority granted to municipalities in state a by statute p statute p provides that in each municipality such as employer m as defined in statute q the city council or the board_of trustees shall establish and administer a pension fund for the benefit of its group n employees and their beneficiaries you represent that plan x is qualified under code sec_401 and is exempt from federal_income_tax under code sec_501 statute r provides that each group n employee shall contribute a certain percentage of his or her salary to plan x the mandatory employee contribution rate is dollar_figure percent of salary as defined in statute r statute s provides that a municipality such as employer m may pick up the group n employees’ contributions required by statute r if a municipality decides not to pick up the contributions the required contributions shall continue to be deducted from salary statute s further provides that if contributions are picked up they shall be treated as employer contributions in determining the tax treatment under the internal_revenue_code statute s also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available the municipality shall pay these contributions from the same source of funds which is used to pay the salaries of the group n employees employer m may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against a future salary increase or by a combination of both on date employer m adopted resolution n to effectuate the pick up of contributions as provided for in statute ss resolution n in pertinent part recognizes that employer m has established plan x pursuant to statute p that statute r provides that a statutory_percentage shall be withheld from the group n employees’ salaries and paid to plan x that mandatory group n employee contributions are taxable as current gross_income saaeeusennesnnes and that a municipality such as employer m may pick up the group n employees’ contributions pursuant to statute s resolution n further provides that the board_of trustees of employer m has resolved to pick up the group n employees’ contributions to plan x in accordance with statute s that the contributions although designated as group n employee contributions are being paid_by employer m in lieu of contributions by the group n employees and that the employee contribution is a mandatory contribution whereby the group n employee shall not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x based on the aforementioned facts you request the following rulings that no part of the mandatory_contributions picked up by employer m as the employer of the group n employees will be included in the gross_income of group n employees for federal_income_tax purposes pursuant to code sec_414 that the contributions picked up by employer m will not constitute wages from which taxes must be withheld political_subdivision thereof and are sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a established by a state government or a picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee neneeneneenneenetie contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that employer m will pick up the group n employees’ contributions now being paid_by the group n employees to plan x that the contributions although designated as employee contributions are in lieu of contributions by the group n employees and that the group n employee shall not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x accordingly we conclude with respect to ruling requests number and that the amounts picked up by employer m on behalf of the group n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick- up is no earlier than the later of date the date that resolution n as submitted with your correspondence dated date was adopted for purposes of the application of code sec_414 it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both eanennnnennennnnes approved and signed by the president of village k or the date the pick up is put into effect these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is limited to the tax treatment of the proposed contributions under code sec_414 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have questions regarding this ruling you may contact hhrkkkkkrererrer ere ree eere kerr ere set fd bat hd sincerely yours agned 07gb b flotd joyce e floyd manager employee_plans technical group - enclosures deleted copy of this letter_ruling notice
